Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 1 of 41




  EXHIBIT A
                             Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 2 of 41
                      Court of Common Pleas of Philadelphia                                                        For Office of Judicial Records Use Only (Docket Number)
                               County Trial Division
                            Civil Cover Sheet
PLAINTIFF'S NAME                                                                          DEFENDANT'S NAME
                                                                                                                               Filed and Attested by the
                                                                                           QVC, Inc.                          Office of Judicial Records
Emily Trias, as Parent and Natural Guardian of M.T.
PLAINTIFF'S ADDRESS                                                                       DEFENDANT'S ADDRESS
                                                                                                                                  11 FEB 2020 02:01 pm
                                                                                                                                      A. SILIGRINI
304 4th Street North,                                                                     1200 Wilson Drive,
Estelline, South Dakota 57234                                                             West Chester, PA 19380
PLAINTIFF'S NAME                                                                          DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                                       DEFENDANT'S ADDRESS




PLAINTIFF'S NAME                                                                          DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                                       DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS                  TOTAL NO. OF DEFENDANTS                COMMENCEMENT OF ACTION


   1                                            1                                         X Complaint                   Petition Action                       Notice of Appeal

                                                                                             Writ of Summons           Transfer From Other Jurisdictions

AMOUNT IN CONTROVERSY         COURT PROGRAMS

                                     Arbitration                        Mass Tort                                Minor Court Appeal                         Settlement
     $50,000.00 or less
                                   X Jury                               Savings Action                           Statutory Appeals                                    Minors
 X
     More than $50,000.00
                                     Non-Jury                           Petition                                 Commerce (Completion of                              W/D/Survival
                                                                                                                 Addendum Required)
                                     Other: __________________________________________
CASE TYPE AND CODE (SEE INSTRUCTIONS)


 2P- Product Liability
STATUTORY BASIS FOR CAUSE OF ACTION (SEE INSTRUCTIONS)




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                                            IS CASE SUBJECT TO COORDINATION ORDER?


                                                                                                                                                  Yes                 No




     TO THE OFFICE OF JUDICIAL RECORDS:
     Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: Emily Trias
     Papers may be served at the address set forth below.
NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                                     ADDRESS (SEE INSTRUCTIONS)


 Thomas R. Kline                                                                           Kline & Specter PC
PHONE NUMBER                                FAX NUMBER                                     1525 Locust St., 19th FL.
 (215) 772-1000                              (215) 772-1359                                Phialdelphia, PA 19102
SUPREME COURT IDENTIFICATION NO.                                                          E-MAIL ADDRESS


  28895                                                                                    Tom.Kline@Klinespecter.com
SIGNATURE                                                                                 DATE


 Thomas Kline                                                                              Tuesday, February 11, 2020,
                                                                                                                                                             Case ID: 200201197
01-101B_Civil Cover Sheet_COMMERCE PROGRAM ADDENDUM (Rev. 8/2014)
           Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 3 of 41


COMPLETE LIST OF DEFENDANTS:
    1. QVC, INC.
         1200 Wilson Drive,
         West Chester, PA
         19380




                                                                         Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 4 of 41




                                                              Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 5 of 41




                                                              Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 6 of 41




                                                              Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 7 of 41




                                                              Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 8 of 41




                                                              Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 9 of 41




                                                              Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 10 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 11 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 12 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 13 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 14 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 15 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 16 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 17 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 18 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 19 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 20 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 21 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 22 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 23 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 24 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 25 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 26 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 27 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 28 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 29 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 30 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 31 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 32 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 33 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 34 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 35 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 36 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 37 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 38 of 41




                                                               Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 39 of 41




                                                               Case ID: 200201197
       Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 40 of 41




       WHEREFORE, Emily Trias, as Parent and Natural Guardian of M.T., a minor, demands

judgment against Defendant, QVC, Inc., for compensatory and punitive damages, along with

interest, and cost of suit, in an amount in excess of Fifty Thousand Dollars ($50,000.00) and

prevailing arbitration limits, exclusive of prejudgment interest, post-judgment interest and costs.

                                              KLINE & SPECTER, P.C.


Date: 2/11/2020_                      By:
                                                [bnfl �\�
                                              THOMAS R. KLINE, ESQUIRE
                                              PATRICK FITZGERALD, ESQUIRE
                                              I.D. NOs. 28895/320051
                                              1525 Locust Street
                                              Nineteenth Floor
                                              Philadelphia, PA 19102
                                              (215) 772-1000

                                              PANISH SHEA & BOYLE LLP
                                              BRIAN PANISH, ESQ. (to be admitted pro hac vice)
                                              ADAM SHEA, ESQ. (to be admitted pro hac vice)
                                              11111 Santa Monica Blvd, Suite 700
                                              Los Angeles, CA 90025
                                              (310) 477-1700

                                              SHOOP,         A     PROFESSIONAL       LAW
                                              CORPORATION
                                              DAVID R. SHOOP, ESQ. (to be admitted pro hac
                                              vice)
                                              THOMAS S. ALCH, ESQ. (to be admitted pro hac
                                              vice)
                                              9701 Wilshire Blvd., Suite 950
                                              Beverly Hills, CA 90212
                                              (310) 620-9533
                                              Attorneysfor Plaintiff




                                                 37

                                                                                             Case ID: 200201197
Case 2:20-cv-00813-CFK Document 1-1 Filed 02/12/20 Page 41 of 41




                                                               Case ID: 200201197
